Atkinson, J.
1. Although municipal authorities may have plenary power in the matter of collection, removal, and disposition of garbage, yet they can not lawfully create in connection therewith a nuisance dangerous to health or life; and when necessary and proper, a court of equity will, at the instance of a citizen suffering special injury therefrom, enjoin against the maintenance of the same. Mayor &c. of Waycross v. Houk, 113 Ga. 964 (39 S. E. 577), and citations.
2. It was erroneous to dismiss the petition on demurrer.

Judgment reversed.


All the Justices concur.

Hitch & Denmark, for plaintiffs.
H. H. Wilson and David 0. Barrow, for defendant.